UNCONDITIONAL GUARANTY

        This Unconditional Guaranty (“Guaranty”) is entered into as of July 11,
2006, by ____________ (“Guarantor”), in favor of [Advanced Aesthetics Sub, Inc.,
Klinger Investments LLC, Pequot Healthcare Fund, L.P., Pequot Healthcare
Offshore Fund, Inc., Premium Series PCC Limited — Cell 32, Pequot Diversified
Master Fund, Ltd., Pequot Healthcare Institutional Fund, L.P., North Sound
Legacy Institutional Fund LLC, North Sound Legacy International Ltd., Technology
Investment Capital Corp., Andrew D. Lipman and Jon Lauck] (each a “Lender” and
collectively, the “Lenders”).


RECITALS

        A.   Concurrently herewith, Lenders and TRUEYOU.COM, INC., a Delaware
corporation (“Borrower”), are entering into that certain Loan Agreement dated of
even date herewith (as amended, restated, or otherwise modified from time to
time, the “Loan Agreement”) pursuant to which Lenders have agreed to make
certain advances of money and to extend certain financial accommodations to
Borrower (collectively, the “Loans”), subject to the terms and conditions set
forth therein. Capitalized terms used but not otherwise defined herein shall
have the meanings given them in the Loan Agreement.

        B.   In consideration of the agreement of Lenders to make the Loans to
Borrower under the Loan Agreement, Guarantor is willing to guaranty the full
payment and performance by Borrower of all of its obligations thereunder and
under the other Financing Documents, all as further set forth herein.

        C.   Guarantor is a subsidiary of Borrower and will obtain substantial
direct and indirect benefit from the Loans made by Lenders to Borrower under the
Loan Agreement.

        NOW, THEREFORE, to induce Lenders to enter into the Loan Agreement, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, and intending to be legally bound, Guarantor hereby
represents, warrants, covenants and agrees as follows:

        Section   1.  Guaranty.

                1.1   Unconditional Guaranty of Payment.   In consideration of
the foregoing, Guarantor hereby irrevocably, absolutely and unconditionally
guarantees to Lenders the prompt and complete payment and performance when due
(whether at stated maturity, by acceleration or otherwise) of all Obligations.

                1.2   Separate Obligations.   These obligations are independent
of Borrower’s obligations and separate actions may be brought against Guarantor
(whether action is brought against Borrower or whether Borrower is joined in the
action).

--------------------------------------------------------------------------------

        Section   2. Representations and Warranties.

        Guarantor hereby represents and warrants that:

                (a)     Guarantor (i) is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware; (ii) is
duly qualified to do business and is in good standing in every jurisdiction
where the nature of its business requires it to be so qualified (except where
the failure to so qualify would not have a material adverse effect on
Guarantor’s condition, financial or otherwise, or on Guarantor’s ability to pay
or perform the obligations hereunder); and (iii) has all requisite power and
authority to execute and deliver this Guaranty and each Financing Document
executed and delivered by Guarantor pursuant to the Loan Agreement or this
Guaranty and to perform its obligations thereunder and hereunder.

                (b)     The execution, delivery and performance by Guarantor of
this Guaranty (i) are within Guarantor’s powers and have been duly authorized by
all necessary action; (ii) do not contravene Guarantor’s charter documents or
any law or any contractual restriction binding on or affecting Guarantor or by
which Guarantor’s property may be affected; (iii) do not require any
authorization or approval or other action by, or any notice to or filing with,
any governmental authority or any other Person under any indenture, mortgage,
deed of trust, lease, agreement or other instrument to which Guarantor is a
party or by which Guarantor or any of its property is bound, except such as have
been obtained or made; and (iv) do not result in the imposition or creation of
any Lien upon any property of Guarantor.

                (c)     This Guaranty is a valid and binding obligation of
Guarantor, enforceable against Guarantor in accordance with its terms, except as
the enforceability thereof may be subject to or limited by bankruptcy,
insolvency, reorganization, arrangement, moratorium or other similar laws
relating to or affecting the rights of creditors generally.

                (d)     There is no action, suit or proceeding affecting
Guarantor pending or threatened before any court, arbitrator, or governmental
authority, domestic or foreign, which may have a material adverse effect on the
ability of Guarantor to perform its obligations under this Guaranty.

                (e)     Guarantor’s obligations hereunder are not subject to any
offset or defense against Lenders or Borrower of any kind.

                (f)     The incurrence of Guarantor’s obligations under this
Guaranty will not cause Guarantor to (i) become insolvent; (ii) be left with
unreasonably small capital for any business or transaction in which Guarantor is
presently engaged or plans to be engaged; or (iii) be unable to pay its debts as
such debts mature.

                (g)     Guarantor covenants, warrants, and represents to Lenders
that all representations and warranties contained in this Guaranty shall be true
at the time of Guarantor’s execution and delivery of this Guaranty, and shall
continue to be true so long as this Guaranty remains in effect. Guarantor
expressly agrees that any misrepresentation or breach of any warranty whatsoever
contained in this Guaranty shall be deemed material.

        Section   3.  General Waivers.    Guarantor waives:

                (a)     Any right to require Lenders to (i) proceed against
Borrower or any other Person; (ii) proceed against or exhaust any security or
(iii) pursue any other remedy. Lenders may exercise or not exercise any right or
remedy they has against Borrower or any security it holds without affecting
Guarantor’s liability hereunder.

2

--------------------------------------------------------------------------------

                (b)     Any defenses from disability or other defense of
Borrower or from the cessation of Borrower’s liabilities.

                (c)     Any setoff, defense or counterclaim against Lenders.

                (d)     Any defense from the absence, impairment or loss of any
right of reimbursement or subrogation or any other rights against Borrower.
Until Borrower’s obligations to Lenders have been paid, Guarantor has no right
of subrogation or reimbursement or other rights against Borrower.

                (e)     Any right to enforce any remedy that Lenders has against
Borrower.

                (f)     Any rights to participate in any security held by
Lenders.

                (g)     Any demands for performance, notices of nonperformance
or of new or additional indebtedness incurred by Borrower to Lenders. Guarantor
is responsible for being and keeping itself informed of Borrower’s financial
condition.

                (h)     The benefit of any act or omission by Lenders which
directly or indirectly results in or aids the discharge of Borrower from any of
the Obligations by operation of law or otherwise.

        Section   4.   Reinstatement.   Notwithstanding any provision of the
Loan Agreement to the contrary, the liability of Guarantor hereunder shall be
reinstated and revived and the rights of Lenders shall continue if and to the
extent that for any reason any payment by or on behalf of Guarantor or Borrower
is rescinded or must be otherwise restored by Lenders, whether as a result of
any proceedings in bankruptcy or reorganization or otherwise, all as though such
amount had not been paid. The determination as to whether any such payment must
be rescinded or restored shall be made by Lenders in their sole discretion;
provided, however, that if Lenders choose to contest any such matter at the
request of Guarantor, Guarantor agrees to indemnify and hold harmless Lenders
from all costs and expenses (including, without limitation, reasonable
attorneys’ fees) of such litigation. To the extent any payment is rescinded or
restored, Guarantor’s obligations hereunder shall be revived in full force and
effect without reduction or discharge for that payment.

        Section   5.   No Waiver; Amendments.   No failure on the part of
Lenders to exercise, no delay in exercising and no course of dealing with
respect to, any right hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law. This
Guaranty may not be amended or modified except by written agreement between
Guarantor and Lenders, and no consent or waiver hereunder shall be valid unless
in writing and signed by Lenders.

        Section   6.   Compromise and Settlement.   No compromise, settlement,
release, renewal, extension, indulgence, change in, waiver or modification of
any of the Obligations or the release or discharge of Borrower from the
performance of any of the Obligations shall release or discharge Guarantor from
this Guaranty or the performance of the obligations hereunder.

3

--------------------------------------------------------------------------------

        Section   7.   Subordination Provisions.   Notwithstanding anything
herein to the contrary, no payment shall be made under this Guaranty except with
the prior written consent of Laurus Master Fund, Ltd., the holder of the
Company’s outstanding senior indebtedness and any other holders of any other
senior debt or senior subordinated debt at the time outstanding.

        Section   8.   Notice.   Any notice or other communication herein
required or permitted to be given shall be in writing and may be delivered in
person or sent by facsimile transmission, overnight courier, or by United States
mail, registered or certified, return receipt requested, postage prepaid and
addressed as follows:

If to Guarantor: Advanced Aesthetics Sub, Inc.
501 Merritt 7, 5th Floor
Norwalk, Connecticut 06831
Telephone No.: 203-295-2121

If to Lenders:
Pequot Healthcare Fund, L.P.
Pequot Healthcare Offshore Fund, Inc.
Premium Series Pcc Limited - Cell 32
Pequot Diversified Master Fund, Ltd.
Pequot Healthcare Institutional Fund, L.P.
c/o Pequot Capital Management
Attn: Amber Tencic
500 Nyala Capital Farm Road
Westport, Connecticut 06880
Telephone No. 203-429-2251
North Sound Legacy
Institutional Fund LLC
North Sound Legacy
International Ltd.
20 Horseneck Lane
Greenwich, Connecticut 06830
Telephone No.: 203-967-5700
Klinger Investments LLC
10 Glenville Street
Greenwich, Connecticut 06831
Telephone No.: 203-661-0070

Jon Lauck
 5105 Forest Grove Lane
 Plano, Texas 75093
 Telephone No.:




or at such other address as may be substituted by notice given as herein
provided. Every notice, demand, request, consent, approval, declaration or other
communication hereunder shall be deemed to have been duly given or served on the
date on which personally delivered or sent by facsimile transmission or three
(3) Business Days after the same shall have been deposited in the United States
mail. If sent by overnight courier service, the date of delivery shall be deemed
to be the next Business Day after deposited with such service.

4

--------------------------------------------------------------------------------

        Section   9.   Entire Agreement.   This Guaranty constitutes and
contains the entire agreement of the parties and supersedes any and all prior
and contemporaneous agreements, negotiations, correspondence, understandings and
communications between Guarantor and Lender, whether written or oral, respecting
the subject matter hereof.

        Section   10.   Severability.   If any provision of this Guaranty is
held to be unenforceable under applicable law for any reason, it shall be
adjusted, if possible, rather than voided in order to achieve the intent of
Guarantor and Lenders to the extent possible. In any event, all other provisions
of this Guaranty shall be deemed valid and enforceable to the full extent
possible under applicable law.

        Section   11.   Payment of Expenses.   Guarantor shall pay, promptly on
demand, all Expenses incurred by Lenders in defending and/or enforcing this
Guaranty. For purposes hereof, “Expenses” shall mean costs and expenses
(including reasonable fees and disbursements of any law firm) for defending
and/or enforcing this Guaranty (including those incurred in connection with
appeals or proceedings by or against any Guarantor under the United States
Bankruptcy Code, or any other bankruptcy or insolvency law, including
assignments for the benefit of creditors, compositions, extensions generally
with its creditors, or proceedings seeking reorganization, arrangement, or other
relief).

        Section   12.   Assignment.   This Guaranty shall be binding upon and
inure to the benefit of Guarantor and Lenders and their respective successors
and assigns.

        Section   13.   Governing Law .  THIS GUARANTY SHALL BE DEEMED TO HAVE
BEEN DELIVERED AT AND SHALL BE INTERPRETED, AND THE RIGHTS AND LIABILITIES OF
THE PARTIES HERETO DETERMINED, IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK.

        Section   14.   Venue.   GUARANTOR IRREVOCABLY CONSENTS THAT ANY LEGAL
ACTION OR PROCEEDING AGAINST IT UNDER, ARISING OUT OF OR IN ANY MANNER RELATING
TO THIS GUARANTY DOCUMENTS, MAY BE BROUGHT IN ANY COURT OF THE STATE OF NEW YORK
LOCATED IN NEW YORK, NEW YORK OR IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK. GUARANTOR, BY THE EXECUTION AND DELIVERY OF THIS
GUARANTY, EXPRESSLY AND IRREVOCABLY ASSENTS AND SUBMITS TO THE PERSONAL
JURISDICTION OF ANY OF SUCH COURTS IN ANY SUCH ACTION OR PROCEEDING, AND FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF ANY COMPLAINT, SUMMONS, NOTICE OR OTHER
PROCESS RELATING TO SUCH ACTION OR PROCEEDING BY DELIVERY THEREOF TO IT BY HAND
OR BY MAIL IN THE MANNER PROVIDED FOR IN THIS AGREEMENT. GUARANTOR HEREBY
EXPRESSLY AND IRREVOCABLY WAIVES ANY CLAIM OR DEFENSE IN ANY SUCH ACTION OR
PROCEEDING BASED ON ANY ALLEGED LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR
FORUM NON CONVENIENS OR ANY SIMILAR BASIS. GUARANTOR SHALL NOT BE ENTITLED IN
ANY SUCH ACTION OR PROCEEDING TO ASSERT ANY DEFENSE GIVEN OR ALLOWED UNDER THE
LAWS OF ANY STATE OTHER THAN THE STATE OF NEW YORK UNLESS SUCH DEFENSE IS ALSO
GIVEN OR ALLOWED BY THE LAWS OF THE STATE OF NEW YORK. NOTHING IN THIS GUARANTY
SHALL AFFECT OR IMPAIR IN ANY MANNER OR TO ANY EXTENT THE RIGHT OF LENDERS TO
COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST GUARANTOR IN ANY
JURISDICTION OR TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.

5

--------------------------------------------------------------------------------

        Section   15.   Waiver of Jury Trial.   GUARANTOR HEREBY WAIVES ANY
RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY ACTION OR PROCEEDING RELATING TO THIS
GUARANTY OR ANY AGREEMENT, INSTRUMENT OR DOCUMENT EXECUTED AND DELIVERED IN
CONNECTION HEREWITH OR THEREWITH, INCLUDING THE FINANCING DOCUMENTS.



By:_____________________________
         Name:
         Title:

6